DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Species 5 (Fig. 5) in the reply filed on 7/9/2021 is acknowledged. Claims 1-4, 6, 8-10 are now examined.  Claims 5 and 7 are withdrawn from consideration.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “at least one monitoring device able to monitor the electromotive force generated by one or both of said thermoelectric power sources and to signal their functioning state and/or wear in relation to the electromotive forces measured”, as recited in claim 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Note: corresponding structure found.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “monitoring device” in claim 8 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim 10 recites, in part, wherein said thermoelectric power sources are equal.  It is not clear what is being claimed. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chian (US 20140199641 A1) in view of Thiele (US 3005487 A).
Chian discloses a valvular control circuit comprising a first valve element (pilot valve 137, Fig. 1) coupled with a manual drive member (button; see para. 40) to generate a pilot light (para. 40), a second valve element (main valve 139) coupled with a second valve switch (solenoid and/or control relay that actuates the valve, see para. 36), a control and command unit (110, Fig. 1) coupled with a DC/DC electric voltage converter (180; para. 21) and able to command said second valve switch via a command signal (para. 20), a thermoelectric power source (120+160+170; para. 36) coupled with said DC/DC electric voltage converter (180), and wherein the thermoelectric power source is also coupled (electrically coupled) with at least one of either said first valve element or said second valve element (para. 36), said thermoelectric power sources both being fed by said pilot light (pilot light powers the device 160; see para. 36).
Chian fails to disclose: 
wherein the thermoelectric power source comprises first and second thermoelectric power sources 

Thiele teaches a gas valve control comprising first and second thermoelectric power sources (thermocouples) (col. 1, lines 33-50).  Thiele teaches that having two thermoelectric 
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Chian wherein the thermoelectric power source comprises first and second thermoelectric power sources.  There are several advantages having this modification.  First, having an additional power source provides more power to control the valves.  Having more power may be necessary especially if the valves are larger or more heavy-duty.  Second, the additional power source acts as a backup in case the first power source fails.  And third, having two power sources can provide a time delay between opening the first valve (pilot) and the second valve (main).  It is important that the pilot flame is stabilized before the main burner is ignited.  Also, having the time delay also allows time for the thermoelectric sources to collect more energy before operating both valves.  

Regarding claim 2, Chian discloses wherein said first valve element  (137) is coupled with a first valve switch (solenoid and/or control relay that actuates the valve, see para. 36) and said control and command unit (110) is able to command said first valve switch by means of a command signal (para. 20).  
Regarding claim 3, modified Chian discloses wherein said first thermoelectric power source is coupled with said second valve element, and said second thermoelectric power source is coupled with said first valve element (Chian discloses in para. 36 wherein the thermoelectric power source powers both valves; Thiele teaches, in col. 5, line 74 - col. 6, line, 22, wherein said first thermoelectric power source 92 is coupled with said second valve element 40, and said second thermoelectric power source 90 is coupled with said first valve element 30).  
Regarding claim 4, modified Chian discloses (see Thiele) wherein said second thermoelectric power source (90) is coupled (indirectly coupled via intermediate structures such as line 75 and the structure shown in Fig. 4) with said first valve element (30) and with said second valve element (40).  
Regarding claim 10, modified Chian discloses (see Thiele) wherein said thermoelectric power sources have an electromotive force which can be generated, that are different from each other (col. 5, lines 4-7).
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chian (US 20140199641 A1) in view of Thiele (US 3005487 A), as applied to claim 1, and further in view of Virag (US 20120276488 A1).
Regarding claim 6, modified Chian fails to disclose wherein at least one of either the two thermoelectric power sources comprises a thermopile.  However, Virag teaches using a thermoelectric power source comprising a thermopile (which is a plurality of thermocouples, see para. 3) for powering a gas valve (para. 21). 
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Chian wherein at least one of either the two thermoelectric power sources comprises a thermopile since the modification is merely a simple substitution of one type of thermoelectric power source for another.  Moreover, the results would have been predictable since the thermopile is also used to power a gas valve.  
Claims 8, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chian (US 20140199641 A1) in view of Thiele (US 3005487 A), as applied to claim 1, and further in view of Sukumaran (US 20170263060 A1).
Regarding claim 8, Chian fails to disclose wherein said control and command unit has, or is connected to, at least a monitoring device able to monitor the electromotive force generated by one or both of said thermoelectric power sources and to signal their functioning state and/or wear in relation to the electromotive forces measured.  
However, Sukumaran teaches a system for detecting sensor faults, wherein a control and command unit (portion of controller 202 that is not the monitoring device, see para. 22) has, or is connected to, at least a monitoring device (portion of command unit 202 that monitors the fault detection) able to monitor the electromotive force generated by one or both of said sensors and to signal their functioning state and/or wear in relation to the electromotive forces measured (para. 28).  
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Chian wherein said control and command unit has, or is connected to, at least a monitoring device able to monitor the electromotive force generated by one or both of said thermoelectric power sources and to signal their functioning state and/or wear in relation to the electromotive forces measured.  The motivation to combine is so that the operator can be alerted if the thermoelectric power sources are not operating correctly.  
Regarding claim 9, Chian fails to disclose wherein said control and command unit has, or is connected to, a sensor able to detect the electric voltage of one or both of said thermoelectric power sources and, if said electric power voltage detected is greater than a threshold value of electric voltage, or the difference of electric voltage between said thermoelectric power sources is comprised in a predetermined voltage range, said sensor is configured to send an alarm signal 
However, Sukumaran teaches a system for detecting sensor faults, wherein a control and command unit (portion of controller 202 that does not monitor for faults, see para. 22) has, or is connected to, a sensor (portion of command unit 202 that monitors for faults) able to detect the electric voltage of one or more sensing units and, if said electric power voltage detected is greater than a threshold value of electric voltage, said sensor is configured to send an alarm signal (paras. 28, 40).
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Chian wherein said control and command unit has, or is connected to, a sensor able to detect the electric voltage of one or both of said thermoelectric power sources and, if said electric power voltage detected is greater than a threshold value of electric voltage, or the difference of electric voltage between said thermoelectric power sources is comprised in a predetermined voltage range, said sensor is configured to send an alarm signal.  The motivation to combine is so that the operator can be alerted if the thermoelectric power sources are not operating correctly.  
















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON LAU whose telephone number is (571)270-7644.  The examiner can normally be reached on Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON LAU/            Primary Examiner, Art Unit 3762